 

Exhibit 10.1

 

AMENDMENT TO WARRANTS TO PURCHASE COMMON STOCK

 

This Amendment to the Warrants to Purchase Common Stock (this “Amendment”),
dated as of January 27, 2020, by and between Outlook Therapeutics, Inc.
(formerly known as Oncobiologics, Inc., the “Company”) and BioLexis Pte. Ltd.
(formerly known as GMS Tenshi Holdings Pte. Limited, and together with or any of
its permitted assigns, the “Holder”). Capitalized terms used and not otherwise
defined herein shall have the respective meanings ascribed to such terms in the
Warrant (as defined below), whether defined therein or incorporated by
reference.

 

RECITALS

 

A.         Reference is hereby made to the Warrants to Purchase Common Stock,
dated as of October 31, 2017, May 14, 2018, June 8, 2018 (each a “Warrant”, and
collectively, the “Warrants”), between the Company and the Holder.

 

B.          Pursuant to Section 9 of each of the Warrants, the provisions of the
Warrants may be amended only with the written consent of the Holder.

 

C.         Pursuant to Section 9 of each of the Warrants, the Holder hereby
consents and the Company and the Holder, subject to the terms and conditions of
this Amendment, hereby agree to amend each of the Warrants as set forth below.

 

The provisions of this Amendment set forth the agreement of the Company with the
Holder regarding such amendment.

 

1.             Amendments to the Warrants

 

(a)        Each of the Company and the Holder, by its execution and delivery of
this Amendment, hereby agrees to amend each of the Warrants as follows:

 

i.Section 1(a) of each of the Warrants is hereby amended by adding in the
following sentence at the end of clause (a): “Holder shall exercise this Warrant
in full in accordance with the terms of this Section 1(a) within five business
days of January 27, 2020.”.

 

ii.Section 1(b) of each of the Warrants is hereby amended and restated as
follows:

 

“Exercise Price. For purposes of this Warrant, “Exercise Price” means $0.2320
per share of Common Stock (after giving effect to the combination of eight
shares of Common Stock into one share of Common Stock as effected by the
Certificate of Amendment of the Amended and Restated Certificate of the
Incorporation of the Company, dated as of March 15, 2019), subject to adjustment
as provided herein.”

 

iii.Section 1(d) of each of the Warrants is hereby deleted in its entirety.

 





 

 

(b)         Holder hereby undertakes to promptly exercise each of the Warrants
for cash pursuant to Section 1 of each of the Warrants, and in any event, no
later than the date set forth in Section 1(a) each of the Warrants as amended by
this Amendment.

 

2.            Effectiveness.

 

This Amendment shall not become effective until, and shall become effective
upon, the occurrence of the execution and delivery of the form of acceptance on
one or more counterparts hereof by the Company and the Holder.

 

3.            Definitions of “Affiliate” and “Law”.

 

The term “Affiliate” means, with respect to any person, any person directly or
indirectly controlling, controlled by or under common control with, such other
person. The term “Law” means any U.S. or non-U.S. federal, state, local,
national, supranational, foreign or administrative law (including common law),
statute, ordinance, regulation, requirement, regulatory interpretation, rule,
code or order.

 

4.            Miscellaneous.

 

This Amendment shall be governed by and construed and enforced in accordance
with the laws of the State of New York. This Amendment may be executed and
accepted in any number of separate counterparts and by each party hereto on a
separate counterpart, each of which shall be an original, but all of which
together shall constitute one and the same instrument. No amendment of any
provision of this Amendment or the Warrants will be effective unless made in
writing and signed by an officer of a duly authorized representative of each
party hereto.

 

5.            Governing Law; Jurisdiction; Waiver of Jury Trial.

 

This Amendment shall be governed by, and construed in accordance with, the laws
of the State of New York, without giving effect to any choice of law or conflict
of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdiction
other than the State of New York. The parties hereto hereby irrevocably and
unconditionally consent to submit to the exclusive jurisdiction of the courts of
the State of New York and the United States of America, in each case located in
the County of New York, for any action seeking to enforce any provision of, or
based on any matter arising out of or in connection with, this Amendment or the
transactions contemplated hereby (whether brought by any party or any of its
Affiliates or against any party or any of its Affiliates). Consistent with the
preceding sentence, each of the parties hereto hereby (a) submits to the
exclusive jurisdiction of such courts for the purpose of any action arising out
of or relating to this Amendment brought by either party hereto, (b) irrevocably
waive, and agree not to assert by way of motion, defense, or otherwise, in any
such action, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the action is brought in an inconvenient forum, that the venue
of the action is improper, or that this Amendment or the transactions
contemplated by this Amendment may not be enforced in or by any of the above
named courts, and (c) agrees not to move to transfer any such action to a court
other than any of the above-named courts. EACH OF THE PARTIES HERETO HEREBY
WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. EACH OF THE PARTIES HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 5.

 



2

 

 

6.             Severability.

 

If any term or provision of this Amendment or the Warrants is determined by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions hereof, or the application of such provision to persons or
circumstances other than those as to which it has been held invalid or
unenforceable, will remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination, the parties shall
negotiate in good faith in an effort to agree upon a suitable and equitable
substitute provision to effect the original intent of the parties.

 

7.             Specific Enforcement.

 

The parties hereto acknowledge and agree that irreparable damage would occur in
the event that any of the provisions of this Amendment or the Warrants were not
performed in accordance with their specific terms or were otherwise breached.
Each party agrees that, in the event of any breach or threatened breach by the
other party of any obligation contained in this Amendment or the Warrants, the
non-breaching party shall be entitled (in addition to any other remedy that may
be available to it whether in law or equity, including monetary damages) to (a)
an order of specific performance to enforce the observance and performance of
such obligation, and (b) an injunction restraining such breach or threatened
breach. Each party further agrees that neither the other party nor any other
person shall be required to obtain, furnish or post any bond or similar
instrument in connection with or as a condition to obtaining any remedy referred
to in this Section 7, and each party irrevocably waives any right it may have to
require the obtaining, furnishing or posting of any such bond or similar
instrument.

 

[Signature pages follow]

 



3

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.

  

Very truly yours,

 

  OUTLOOK THERAPEUTICS, INC.           By: /s/ Lawrence A. Kenyon   Name:
Lawrence A. Kenyon   Title: President and CEO

 





 

 



  ACCEPTED AND AGREED:       BIOLEXIS PTE. LTD., as Holder           By: /s/
Faisal G. Sukhtian   Name: Faisal G. Sukhtian   Title: Director

 





